Citation Nr: 1020343	
Decision Date: 06/02/10    Archive Date: 06/10/10

DOCKET NO.  05-35 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Anderson, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1952 to January 
1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2004 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington.  Jurisdiction over the Veteran's claims file was 
subsequently transferred to the Los Angeles, California, RO.

The Board remanded this claim in a June 2009 decision, in 
response to the Veteran's request for a hearing at the Los 
Angeles RO.  The Veteran provided testimony at a January 2010 
Travel Board hearing before the undersigned.  A hearing 
transcript is associated with the claims folder.  On the 
basis of his testimony, the Board finds that further 
development of the claim is necessary.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

The case is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant when further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2009).

As much as the Board would prefer to resolve the appeal at 
this time, preliminary review reveals that the information in 
the record before us is inadequate to make an informed 
determination, and discloses a need for further development 
prior to final appellate review.  In this regard, the Board 
is of the opinion that VA's duty to assist includes 
requesting the Veteran's Social Security Administration (SSA) 
records under the facts and circumstances of this case.

At the January 2010 Board hearing, the Veteran testified that 
he had received Social Security Disability (SSD) benefits for 
his back from 1982 until 1997.  It does not appear that any 
attempt has been made to obtain the Veteran's SSA records.  
VA's duty to assist includes obtaining such records or, in 
the alternative, a response from SSA indicating the records 
are not available.  See, e.g., Murincsak v. Derwinski, 2 Vet. 
App. 363 (1992).

At this juncture, the duty to assist does not include 
providing a medical examination, because there is no 
suggestion in any of the medical records that the Veteran's 
post-service back problems are related to his in-service back 
pain.  However, if the records from SSA contain any 
indication that the current back problems are causally or 
etiologically related to active service, a VA examination 
should be scheduled in order to ascertain the current 
diagnosis and obtain a nexus opinion.  See 38 U.S.C. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 
20 Vet. App. 79 (2006).  The Board will leave the decision as 
to whether an examination is necessary to the RO's 
discretion.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Request and obtain any and all records 
from the Social Security Administration 
relating to the Veteran's award of SSA 
disability benefits in 1982, particularly 
those records identifying the disabilities 
upon which the award was based.  If no 
records are available, a written statement 
should be obtained from SSA to that 
effect.  The Veteran should be informed of 
any negative search results, and advised 
that he can submit copies of any records 
he has in his possession. 

2.  When the development requested has been 
completed, review the case again on the basis of 
the additional evidence and readjudicate the 
claim, with findings from a medical examination, 
if warranted by the evidentiary record.  If the 
benefits sought are not granted, furnish the 
Veteran and his representative a Supplemental 
Statement of the Case and afford a reasonable 
opportunity to respond before the record is 
returned to the Board for further appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



__________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the U.S. 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a final 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

